EXHIBIT 31.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER I, Theodore M. Wright, certify that: 1.I have reviewedthe quarterly report on Form 10-Q of Conn's, Inc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; /s/ Theodore M. Wright Theodore M. Wright Chief Executive Officer and President Date:December 11, 2012 7
